DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/264,121, filed on 28 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Claims 1-11 have been cancelled. Claims 12-22 are new and are pending.
Drawings
The drawings are objected to because the elements in Figure 1 have not been translated to English. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, lines 2-3, recite "the rotational speed detection device"; however, there is no prior recitation of "the rotational speed detection device". It is recommended to amend "the rotational speed detection device" to "a rotational speed detection device" to avoid antecedent basis issues.
Claim 20 is additionally objected to because the recitation of “and/or” is unclear. The term “and/or” is used to imply that either or all elements mentioned are involved. Therefore, it is unclear whether the claims require either or all of the elements referenced. For the purpose of examination, “and/or” will be read as “.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“simulated momentum wheel device” in claims 12-13 and 21
b.	“control device” in claims 12-13 and 18
c.	“command device” in claims 12-13
d.	“rotation angle detection device” in claims 12 and 20
e.	“integration device” in claims 12, 17 and 21
f.	“comparator device” in claims 12 and 21
g.	“rotational speed detection device” in claims 19-20
h.	“rotational speed comparator device” in claim 21
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for a “control device” in Page 7, lines 11-18; for a “rotation angle detection device” and “rotational speed detection device” in Page 5, lines 26-33, in the specification filed on 28 January 2021.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 12-21
The claims recite a “simulated momentum wheel device”, “command device”, “integration device”, “comparator device” and “rotational speed comparator device”. The recitations are functional language that specify a desired result. However, the written description fails to identify how the desired results are achieved. For example, what specific structure does the “simulated momentum wheel device” use to simulate a behavior of an ideal moment wheel? What specific structure does the “command device” use to specify a torque command to change a speed of the momentum wheels? As such, the claims lack written description because the claims define the invention using functional language that specifies desired results but the written description fails to identify how the results are achieved. See MPEP 2163.03(V) and MPEP 2181(IV).
The above limitations reciting the non-structural terms “simulated momentum wheel device”, “command device”, “integration device”, “comparator device” and “rotational speed comparator device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions, therefore the claim limitations are indefinite as discussed below. As such, the claims lack written description because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP 2163.03(VI) and MPEP 2181(IV).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 12-21
Claim limitations “simulated momentum wheel device…”, “command device…”, “integration device…”, “comparator device…” and “rotational speed comparator device…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The disclosure generally recites the above limitations, but no specific corresponding structure, material or acts are disclosed. Black boxes are provided in the Figure 1 for the above features with no further description and the specification simply recites the claimed functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14, 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodzeit et al. (US 5201833 A and Goodzeit hereinafter), in view of Hamilton (US 20120325970 A1 and Hamilton hereinafter).
Regarding Claim 12
Goodzeit teaches a control system for a momentum wheel device that is a real momentum wheel device including a momentum wheel driven by a motor (see all Figs.; Col. 1, lines 60-68), the control system comprising:
a simulated momentum wheel device configured to simulate a behavior of an ideal momentum wheel based on an ideal physical model (see "ideal wheel" in Col. 1, lines 60-68; Col. 3, lines 18-40);
a control device configured to control the motor of the real momentum wheel device (see Fig. 2, all; Col. 1, lines 60-68; Col. 3, lines 18-61; Col. 4, lines 53-66);
a command device configured to specify a torque command to change a speed of both the real momentum wheel device and of the simulated momentum wheel device (see Col. 1, lines 60-68; Col. 3, lines 18-61; Col. 5, lines 27-30);
a speed detection device configured to detect a real speed of the real momentum wheel device (see Col. 1, lines 60-68; Col. 3, lines 41-61; Col. 4, lines 3-16);
an integration device configured to calculate a simulated speed of the simulated momentum wheel device due to the given torque command (see Col. 1, lines 60-68; Col. 3, lines 18-40 Col. 4, lines 3-16);
a comparator device configured to compare the real speed and the simulated speed (see Fig. 3, all; Col. 1, lines 60-68; Col. 3, lines 41-61), and to generate an error signal corresponding to a deviation between the real speed and the simulated speed (see Fig. 3, all; Col. 1, lines 60-68; Col. 3, lines 41-61), wherein the error signal can be fed to the control device to control the motor due to the error signal in order to reduce the deviation (see Col. 1, lines 60-68; Col. 3, lines 41-61; Col. 5, lines 27-30).
Although Goodzeit teaches the system performing the above processes for speed, Goodzeit does not explicitly teach doing so for rotation angle. That is, Goodzeit is silent regarding a rotation angle detection device configured to detect a real rotation angle of the real momentum wheel device; calculate a simulated rotation angle; compare the real rotation angle and the simulated rotation angle, and to generate the error signal corresponding to a deviation between the real rotation angle and the simulated rotation angle.
Hamilton teaches a control system for a momentum wheel device that is a real momentum wheel device including a momentum wheel driven by a motor (see all Figs.; [0004]-[0006], [0015] and [0029]-[0030]), the control system comprising:
a simulated momentum wheel device configured to simulate a behavior of an ideal momentum wheel (see "expected rotor position" and/or "expected angular velocity" in [0015] and [0025]-[0029]);
a control device configured to control the motor of the real momentum wheel device (see Fig. 2, wheel control system 200 and reaction wheel 230; [0015], [0024]-[0025] and [0029]-[0030]);
a command device configured to specify a torque command to change a speed of both the real momentum wheel device and of the simulated momentum wheel device (see Fig. 2, all; [0015] and [0024]-[0030]);
a rotation angle detection device configured to detect a real rotation angle of the real momentum wheel device (see Fig. 2, tachometer 240; [0015] and [0028]-[0029]);
an integration device configured to calculate a simulated rotation angle of the simulated momentum wheel device due to the given torque command (see Fig. 2, torque integration block 202 and error integration block 216; [0015], [0025] and [0029]-[0030]);
a comparator device configured to compare the real rotation angle and the simulated rotation angle (see Fig. 2, summation block 214 and error integration block 216; [0015] and [0029]), and to generate an error signal corresponding to a deviation between the real rotation angle and the simulated rotation angle (see Fig. 2, summation block 214 and error integration block 216; [0015] and [0029]), wherein the error signal can be fed to the control device to control the motor due to the error signal in order to reduce the deviation (see [0015] and [0030]-[0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hamilton to Goodzeit. That is, it would have been obvious to modify the control system of Goodzeit to further a detect rotation angle of the real momentum wheel device and calculate a rotation angle of the simulated momentum wheel device and compare the rotation angles to generate the error signal corresponding to a deviation between the rotation angles, as taught by Hamilton. 
Hamilton teaches comparing a measured rotation angle to an expected rotation angle in order to minimize deviation between the angles, thus reducing attitude errors in a spacecraft. A person having ordinary skill in the art would have been motivated to apply the same technique to the control system of Goodzeit in order to attain the same results. 
Application of the known technique taught by Hamilton to the control system taught by Goodzeit would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system, further comprising a rotation angle detection device configured to detect a real rotation angle of the real momentum wheel device; an integration device configured to calculate a simulated rotation angle of the simulated momentum wheel device due to the given torque command; and a comparator device configured to compare the real rotation angle and the simulated rotation angle, and to generate an error signal corresponding to a deviation between the real rotation angle and the simulated rotation angle. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitations requiring “control device” and “rotation angle detection device” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a controller (see Applicant’s spec at Page 7, lines 11-18) or equivalent structure for the “control device” and a sensor for detecting rotational angle (see Applicant’s spec at Page 5, lines 26-33) or equivalent structure for the “rotation angle detection device”
Regarding Claim 13
Modified Goodzeit teaches the control system of claim 12 (as discussed above in claim 12),
Goodzeit further teaches wherein the command device is configured to transmit the torque command to the control device for the real momentum wheel device and to the simulated momentum wheel device (see Col. 1, lines 60-68; Col. 3, lines 18-61; Col. 5, lines 27-30).
Regarding Claim 14
Modified Goodzeit teaches the control system of claim 12 (as discussed above in claim 12), 
Goodzeit further teaches wherein the simulation of the behavior of the ideal momentum wheel is conducted based on the ideal physical model, without accounting for friction (see Abstract; Col. 3, lines 18-61).
Regarding Claim 17
Modified Goodzeit teaches the control system of claim 12 (as discussed above in claim 12), 
Goodzeit is silent regarding wherein the integration device is configured to calculate the simulated rotation angle by two-fold integration of the torque command.
Hamilton teaches wherein the integration device is configured to calculate the simulated rotation angle by two-fold integration of the torque command (see Fig. 2, torque integration block 202 and error integration block 216; [0025] and [0029]-[0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hamilton to Goodzeit. That is, it would have been obvious to modify the integration device of the control system of Goodzeit to further calculate the simulated rotation angle by two-fold integration of the torque command, as taught by Hamilton. 
Hamilton teaches a two-fold integration to convert momentum wheel torque to an expected wheel speed and to convert the expected wheel speed to expected rotation angle. A person having ordinary skill in the art would have been motivated to apply the same technique to the control system of Goodzeit in order to attain the same results. 
Application of the known technique taught by Hamilton to the control system taught by Goodzeit would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system, further comprising wherein the integration device is configured to calculate the simulated rotation angle by two-fold integration of the torque command. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 18
Modified Goodzeit teaches the control system of claim 12 (as discussed above in claim 12),
Goodzeit further teaches wherein a motor control is provided which can be controlled by the control device and, in turn, serves to operate the motor (see Fig. 2, all; Col. 3, lines 18-61; Col. 4, lines 53-66).
Hamilton additionally teaches wherein a motor control is provided which can be controlled by the control device and, in turn, serves to operate the motor (see Fig. 2, wheel control system 200 and electric motor 232; [0015], [0024]-[0025] and [0029]-[0030]).
Regarding Claim 19
Modified Goodzeit teaches the control system of claim 12 (as discussed above in claim 12),
Goodzeit further teaches further comprising a rotational speed detection device configured to detect the real rotational speed of the real momentum wheel device (see Col. 1, lines 60-68; Col. 3, lines 41-61; Col. 4, lines 3-16).
Hamilton additionally teaches further comprising a rotational speed detection device configured to detect the real rotational speed of the real momentum wheel device (see Fig. 2, tachometer 240; [0015] and [0028]-[0029]).
The limitation requiring “rotational speed detection device” has been interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and because the generic placeholder is not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a sensor for detecting rotational speed (see Applicant’s spec at Fig. 5, lines 26-33) or equivalent structure for the “rotational speed detection device”. 
Regarding Claim 21
Modified Goodzeit teaches the control system of claim 12 (as discussed above in claim 12), 
Goodzeit further teaches wherein the integration device is configured to calculate a simulated rotational speed of the simulated momentum wheel device by simple integration of the given torque command (see Col. 1, lines 60-68; Col. 3, lines 18-40; Col. 4, lines 3-16), the control system further comprising:
a rotational speed comparator device configured to compare the real rotational speed and the simulated rotational speed (see Fig. 3, all; Col. 1, lines 60-68; Col. 3, lines 41-61), and to generate a rotational speed deviation signal corresponding to a deviation between the real rotational speed and the simulated rotational speed (see Fig. 3, all; Col. 1, lines 60-68; Col. 3, lines 41-61).
Hamilton additionally teaches wherein the integration device is configured to calculate a simulated rotational speed of the simulated momentum wheel device by simple integration of the given torque command (see Fig. 2, torque integration block 202; [0025]), the control system further comprising:
a rotational speed comparator device configured to compare the real rotational speed and the simulated rotational speed (see Fig. 2, summation block 206; [0026]-[0027]), and to generate a rotational speed deviation signal corresponding to a deviation between the real rotational speed and the simulated rotational speed (see [0026]-[0028]).
Regarding Claim 22
Goodzeit teaches a control method for controlling a momentum wheel device for stabilizing a spacecraft (see all Figs.; Col. 1, lines 60-68), the method comprising:
providing the momentum wheel device as a real momentum wheel device comprising a momentum wheel driven by a motor (see Fig. 2, wheels 18, 20, 22 and/or 24; Col. 1, lines 60-68; Col. 3, lines 18-40; Col. 4, lines 53-66);
providing a simulated momentum wheel device based on an ideal physical model (see "ideal wheel" in Col. 1, lines 60-68; Col. 3, lines 18-40);
concurrent feeding of a torque command to the real momentum wheel device and to the simulated momentum wheel device to change a rotational speed of both the real momentum wheel device and the simulated momentum wheel device (see Col. 1, lines 60-68; Col. 3, lines 18-61; Col. 5, lines 27-30);
controlling the motor to change the rotational speed dependent on the fed torque command (see Col. 1, lines 60-68; Col. 3, lines 18-61);
detecting a real speed of the real momentum wheel device (see Col. 1, lines 60-68; Col. 3, lines 41-61; Col. 4, lines 3-16);
calculating a simulated speed of the simulated momentum wheel device by integration of the fed torque command (see Col. 1, lines 60-68; Col. 3, lines 18-40 Col. 4, lines 3-16);
comparing the real speed and the simulated speed (see Fig. 3, all; Col. 1, lines 60-68; Col. 3, lines 41-61) and generating an error signal corresponding to a deviation between the real speed and the simulated speed (see Fig. 3, all; Col. 1, lines 60-68; Col. 3, lines 41-61); and
controlling the motor due to the error signal to reduce the deviation (see Col. 1, lines 60-68; Col. 3, lines 41-61; Col. 5, lines 27-30).
Although Goodzeit teaches the process performing the above steps for speed, Goodzeit does not explicitly teach doing so for rotation angle. That is, Goodzeit is silent regarding detecting a real rotation angle of the real momentum wheel device; calculating a simulated rotation angle of the simulated momentum wheel device by two-fold integration of the fed torque command; comparing the real rotation angle and the simulated rotation angle and generating the error signal corresponding to the deviation between the real rotation angle and the simulated rotation angle.
Hamilton teaches a control method for controlling a momentum wheel device for stabilizing a spacecraft (see all Figs.; [0004]-[0006], [0015] and [0029]-[0030]), the method comprising:
providing the momentum wheel device as a real momentum wheel device comprising a momentum wheel driven by a motor (see Fig. 2, reaction wheel 230 and electric motor 232; [0015], [0024]-[0025] and [0029]-[0030]);
providing a simulated momentum wheel device (see "expected rotor position" and/or "expected angular velocity" in [0015] and [0025]-[0029]);
concurrent feeding of a torque command to the real momentum wheel device and to the simulated momentum wheel device to change a rotational speed of both the real momentum wheel device and the simulated momentum wheel device (see Fig. 2, all; [0015] and [0024]-[0030]);
controlling the motor to change the rotational speed dependent on the fed torque command (see [0015] and [0024]-[0030]);
detecting a real rotation angle of the real momentum wheel device (see Fig. 2, tachometer 240; [0015] and [0028]-[0029]);
calculating a simulated rotation angle of the simulated momentum wheel device by two-fold integration of the fed torque command (see Fig. 2, torque integration block 202 and error integration block 216; [0015], [0025] and [0029]-[0030]);
comparing the real rotation angle and the simulated rotation angle (see Fig. 2, summation block 214 and error integration block 216; [0015] and [0029]) and generating an error signal corresponding to a deviation between the real rotation angle and the simulated rotation angle (see Fig. 2, summation block 214 and error integration block 216; [0015] and [0029]); and
controlling the motor due to the error signal to reduce the deviation (see [0015] and [0030]-[0031]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hamilton to Goodzeit. That is, it would have been obvious to modify the process of Goodzeit to further a detect rotation angle of the real momentum wheel device and calculate a rotation angle of the simulated momentum wheel device and compare the rotation angles to generate the error signal corresponding to a deviation between the rotation angles, as taught by Hamilton. 
Hamilton teaches comparing a measured rotation angle to an expected rotation angle in order to minimize deviation between the angles, thus reducing attitude errors in a spacecraft. A person having ordinary skill in the art would have been motivated to apply the same technique to the process of Goodzeit in order to attain the same results. 
Application of the known technique taught by Hamilton to the process taught by Goodzeit would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, further comprising detecting a real rotation angle of the real momentum wheel device; calculating a simulated rotation angle of the simulated momentum wheel device by two-fold integration of the fed torque command; comparing the real rotation angle and the simulated rotation angle and generating an error signal corresponding to a deviation between the real rotation angle and the simulated rotation angle. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodzeit (as modified by Hamilton) as applied to claim 12 above, and further in view of NPL - Biezen "Physics 11 Rotational Motion..." (Biezen hereinafter).
Regarding Claims 15-16
Modified Goodzeit teaches the control system of claim 12 (as discussed above in claim 12), 
Goodzeit is silent regarding wherein the ideal physical model corresponds to an equation of state of a rotational movement,
wherein the equation of state has the following form:
φ=φt0+ωto × Δt1 + 0.5 × αt0 ×Δt12
wherein φ is the rotation angle, ω is the rotational or angular speed, Δt is a time increment, and α is the torque inclusive of the moment of inertia.
Biezen teaches a system for a momentum wheel device (see 0:00-5:15; see also the screenshots in the corresponding NPL reference attached), the system comprising:
an ideal physical model corresponds to an equation of state of a rotational movement (see 4:15-5:15),
wherein the equation of state has the following form:
φ=φt0+ωto × Δt1 + 0.5 × αt0 ×Δt12
(see 4:15-5:15)
wherein φ is the rotation angle, ω is the rotational or angular speed, Δt is a time increment, and α is the torque inclusive of the moment of inertia (see 1:00-2:30 and 4:15-5:15).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Biezen to modified Goodzeit. That is, it would have been obvious to modify the control system of modified Goodzeit to further simulate the ideal physical model corresponding to an equation of state of a rotational movement by using angular kinematics, as taught by Biezen. 
Biezen teaches using this well-known kinematic equation in order to calculate a rotation angle of a rotating body from angular speed and acceleration. A person having ordinary skill in the art would have been motivated to apply the same technique to the control system of modified Goodzeit in order to attain the same results. 
Application of the known technique taught by Biezen to the control system taught by modified Goodzeit would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system:
wherein the ideal physical model corresponds to an equation of state of a rotational movement,
wherein the equation of state has the following form:
φ=φt0+ωto × Δt1 + 0.5 × αt0 ×Δt12
wherein φ is the rotation angle, ω is the rotational or angular speed, Δt is a time increment, and α is the torque inclusive of the moment of inertia.
See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goodzeit (as modified by Hamilton) as applied to claim 12 above, and further in view of Nielson (US 5935176 A and Nielson hereinafter).
Regarding Claim 20
Modified Goodzeit teaches the control system of claim 12 (as discussed above in claim 12), 
Goodzeit is silent reading wherein:
an observer combining the rotation angle detection device and a rotational speed detection device is configured to determine the real rotational speed 
the observer is further configured to perform an error correction of the rotational speed 
Nielson teaches a control system for a momentum wheel device that is a real momentum wheel device including a momentum wheel driven by a motor (see Col. 2, lines 50-63), the control system comprising:
an observer combining a rotation angle detection device and a rotational speed detection device is configured to determine the real rotational speed (see Col. 2, lines 50-58; Claim 1), and
the observer is further configured to perform an error correction of the rotational speed (see Col. 2, lines 50-63; Claim 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Nielson to modified Goodzeit. That is, it would have been obvious to further modify the control system of modified Goodzeit to include an observer for combining the rotation angle detection device and the rotational speed detection device to determine the real rotational speed and/or the real rotation angle of the real momentum wheel device, and perform an error correction of the rotational speed and/or of the rotation angle of the real momentum wheel device, as taught by Nielson. 
Nielson teaches this known technique in order to correct for pointing errors caused by undesirable perturbations in the angular velocity of an on-board momentum wheel. A person having ordinary skill in the art would have been motivated to apply the same technique to the control system of modified Goodzeit in order to attain the same results. 
Application of the known technique taught by Nielson to the control system taught by modified Goodzeit would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the control system, wherein: an observer combining the rotation angle detection device and the rotational speed detection device is configured to determine the real rotational speed and/or the real rotation angle of the real momentum wheel device, and the observer is further configured to perform an error correction of the rotational speed and/or of the rotation angle of the real momentum wheel device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664